                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

BOYCE LAMARR BLANCHARD,                    )
                                           )
               Petitioner,                 )
                                           )
vs.                                        ) Case No: 4:15CV1617 HEA
                                           )
                                           )
ELLIS McSWAIN,                              )
                                           )
            Respondent.                    )

                  OPINION, MEMORANDUM AND ORDER

      Petitioner filed a pro se petition for writ of habeas corpus under 28 U.S.C. §

2254 [Doc. No.1]. Respondent filed a Response to the Court’s Order to Show

Cause Why Relief Should Not be Granted. Petitioner has filed his Reply to

Response to Order to Show Cause. For the reasons set forth below, the Response

to the Order to Show Cause Why Relief Should not be Granted is well taken and

the petition will be denied. Since the filing of the Petition, Petitioner has been

released on parole.

                        Facts and Procedural Background

      The Missouri Court of Appeal summarized the relevant facts in its Opinion

affirming the trial court. Respondent has set out that summary in his Response,

which summary is incorporated herein.
      On May 17, 2011, Petitioner was convicted of two counts of felony

possession of a controlled substance. (No. 0922-CR00725-01). On October 6,

2011, he was sentenced to two concurrent terms of imprisonment of seven years.

(Id.). Petitioner has been released from prison and is currently on parole.

      On November 7, 2011, Petitioner appealed his conviction. (No. ED97564).

The Missouri Court of Appeals affirmed on December 26, 2012. State v.

Blanchard, 400 S.W.3d 316 (Mo. Ct. App. 2012). Petitioner’s application to

transfer his appeal to the Supreme Court of Missouri was filed on January 10,

2013, and denied on June 25, 2013. (No. SC93391). While Petitioner’s initial

appeal was pending, he filed a Petition for Writ of Habeas Corpus in the Supreme

Court of Missouri, which was denied on August 8, 2012. (No. SC92668).

      On July 26, 2013, Petitioner filed a pro se motion for post-conviction relief

pursuant to Missouri Supreme Court Rule 29.15. (No. 1322-CC09060). Counsel

entered an appearance for Petitioner on November 6, 2013 and filed an amended

motion on February 4, 2014. (Id.).

      On December 4, 2013, while Petitioner’s pro se motion for post-conviction

relief was pending in state court, he filed a federal habeas petition, which was

dismissed without prejudice for failing to exhaust administrative remedies.

      In an order dated February 18, 2014, the state motion court denied

Petitioner’s amended motion for post-conviction relief. (No. 1322-CC09060). On


                                         -2-
March 31, 2014, Petitioner filed an appeal of the state motion court’s denial of his

motion for post-conviction relief. The Missouri Appellate Court affirmed the

denial of Petitioner’s post-conviction relief on March 31, 2015.

                               Standard of Review

      The Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. §

2254 (“AEDPA”) applies to all petitions for habeas relief filed by state prisoners

after the statute’s effective date of April 24, 1996. When reviewing a claim that

has been decided on the merits by a state court, AEDPA limits the scope of judicial

review in a habeas proceeding as follows:

      An application for writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a state court shall not be granted
      with respect to any claim that was adjudicated on the merits in state
      court proceedings unless the adjudication of the claim —

           (1) resulted in a decision that was contrary to, or involved
           an unreasonable application of, clearly established federal
           law, as determined by the Supreme Court of the United
           States; or

           (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented
           in the state court proceeding.

28 U.S.C. § 2254(d).

      In construing AEDPA, the United States Supreme Court, in Williams v.

Taylor, held that:

      Under the ‘contrary to’ clause, a federal habeas court may grant the
      writ if the state court arrives at a conclusion opposite to that reached

                                         -3-
      by [the U.S. Supreme Court] on a question of law or if the state court
      decides a case differently than [the U.S. Supreme Court] has on a set
      of materially indistinguishable facts. Under the ‘unreasonable
      application’ clause, a federal habeas court may grant the writ if the
      state court identifies the correct governing legal principle from [the
      U.S. Supreme Court’s] decisions but unreasonably applies that
      principle to the facts of the prisoner’s case.

529 U.S. 362, 412–13 (2000). Furthermore, the Williams Court held that “a federal

habeas court may not issue the writ simply because that court concludes in its

independent judgment that the relevant state court decision applied clearly

established federal law erroneously or incorrectly.” 529 U.S. at 409.

      A state court decision must be left undisturbed unless the decision was

contrary to or involved an unreasonable application of clearly established federal

law as determined by the Supreme Court of the United States, or the decision was

based on an unreasonable determination of the facts in light of the evidence

presented in state court. Colvin v. Taylor, 324 F.3d 583, 586-87 (8th Cir. 2003).

       A decision is contrary to United States Supreme Court precedent if it

decides a case based on a different rule of law than the rule dictated by United

States Supreme Court precedent, or it decides a case differently than the United

States Supreme Court did on materially indistinguishable facts. Id. A decision may

only be overturned, as an unreasonable application of clearly established United

States Supreme Court precedent, if the decision is both wrong and an objectively

unreasonable interpretation or application of United States Supreme Court


                                         -4-
precedent. Id. A federal habeas court may not disturb an objectively reasonable

state court decision on a question of federal law even if the decision is, in the

federal court’s view, wrong under Eighth Circuit precedent, and even if the habeas

court would have decided the case differently on a clean slate. Id. State court

factual determinations are presumed to be correct and this presumption can only be

rebutted by clear and convincing evidence. 28 U.S.C. §2254(e)(1).

                                   Statute of Limitations

      Congress provides a one-year window in which a habeas applicant can file a

petition for writ of habeas corpus. That window opens at the conclusion of direct

review. The window closes a year later. Failure to file within that one year

window requires the court to dismiss the petition for writ of habeas corpus. 28

U.S.C. §2244(d) (1) (A); See Cross-Bey v. Gammon, 322 F.3d 1012 (8th Cir.),

cert. denied, 540 U.S. 971 (2003). If an inmate does not seek a writ of certiorari on

direct review, direct review concludes when the time limit for seeking further

review expires. Gonzales v. Thaler, 132 S. Ct. 641, 653-54 (2012). Under Missouri

Supreme Court Rule 30.01, Rule 30.03, Rule 81.04, and Rule 81.08, the time limit

for filing a notice of appeal is ten days after sentencing.

                                 Procedural Default

      To preserve a claim for federal habeas review, a state prisoner “must present

that claim to the state court and allow that court an opportunity to address [his or


                                          -5-
her] claim.” Moore-El v. Luebbers, 446 F.3d 890, 896 (8th Cir. 2006) (citing

Coleman v. Thompson, 501 U.S. 722, 731-32 (1991)). “Where a petitioner fails to

follow applicable state procedural rules, any claims not properly raised before the

state court are procedurally defaulted.” Id. The federal habeas court will consider a

procedurally defaulted claim only “where the petitioner can establish either cause

for the default and actual prejudice, or that the default will result in a fundamental

miscarriage of justice.” Id. (citing Sawyer v. Whitley, 505 U.S. 333, 338-39

(1992)). To demonstrate cause, a petitioner must show that “some objective factor

external to the defense impeded counsel’s efforts to comply with the State’s

procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). To establish

prejudice, “[t]he habeas petitioner must show ‘not merely that the errors at...trial

created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions.’”

Id.at 494 (quoting United States v. Frady, 456 U.S. 152, 170 (1982)). Lastly, in

order to assert the fundamental miscarriage of justice exception, a petitioner must

“present new evidence that affirmatively demonstrates that he is innocent of the

crime for which he was convicted.” Murphy v. King, 652 F.3d 845, 850 (8th Cir.

2011) (quoting Abdi v. Hatch, 450 F.3d 334, 338 (8th Cir. 2006)).

                                     Discussion




                                          -6-
      Review under 28 U.S.C. § 2254 is a review to determine whether a person

“is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a).

Ground One: Petitioner claims he was denied his 4th Amendment search and
seizure protections.

      Petitioner argues that the original traffic stop was without probable cause

and therefore, the evidence obtained in the subsequent searches of his car and

apartment was inadmissible. He further claims that the consent forms which

contained his signature were forged.

      The Supreme Court of the United States has held that Fourth Amendment

claims are not cognizable in a federal habeas action unless a petitioner did not

receive a “full and fair opportunity” to litigate. Stone v. Powell, 428 U.S. 465, 494

(1976). The Eighth Circuit has interpreted Stone to allow Fourth Amendment

claims as a cognizable basis for habeas relief in two distinct situations: (1) when

the “state provided no procedure by which the prisoner could raise his Fourth

Amendment claim,” or (2) when “the prisoner was foreclosed from using that

procedure because of an unconscionable breakdown in the system.” Willett v.

Lockhart, 37 F.3d 1265, 1273 (8th Cir. 1994) (en banc) (adopting the Second

Circuit’s test set out in Capellan v. Riley, 975 F.2d 67, 70 (2nd Cir. 1992)).

      The first part of the test is “simple enough—either the state has a system

available for raising Fourth Amendment claims or it does not (and we are unaware
                                          -7-
of any state that does not).” Id. at 1272. Missouri provides a procedure for raising

Fourth Amendment claims, including Missouri Supreme Court Rule 24.05 and Mo.

Rev. Stat § 542.296. Petitioner does not fall under the first exception to the Stone-

bar.

       With respect to the second prong, whether a defendant was precluded from

using the State’s procedure due to an “unconscionable breakdown in the

underlying process,” the Eighth Circuit has stated that, “it will be the rare case

where there is a failure of that mechanism that reaches constitutional dimensions.”

Willett, 37 F.3d at 1272. The Eighth Circuit further instructed that “federal courts

on habeas review of such claims are not to consider whether full and fair litigation

of the claims in fact occurred in the state courts, but only whether the state

provided an opportunity for such litigation.” Id. at 1273.

       The State of Missouri unquestionably afforded Petitioner an opportunity for

full and fair litigation of his claim. Additionally, there is no evidence that he may

have been foreclosed from using the procedure because of an “unconscionable

breakdown in the underlying process.” Id. at 1272.

       Indeed, the record establishes that Petitioner had a full suppression hearing

and that on direct appeal, Petitioner raised the issue as a basis for seeking reversal.

Both the trial court and the appellate court of Missouri addressed Petitioner’s claim

that he was denied his 4th Amendment rights. Petitioner was given full and fair


                                          -8-
opportunities to raise the claim. Accordingly, Petitioner’s Fourth Amendment

claims are not cognizable under Stone v. Powell, and this Court will not grant relief

on Ground One.

Ground Two: The State Court violated Petitioner’s 5th and 14th Amendment
protections of Due Process.

      Plaintiff claims that the indictment charges were

      without jurisdiction, [were] duplicity and multiplicity in nature, where actual
      innocence exist [sic]. The Petitioner is not a convicted prior offender, and
      the statue [sic] defining possession has not been properly applied in this case
      when the officer is also in possession of the defendant’s vehicle when he
      personally drove it to the defendant’s residence. The Judge’s remark to the
      jury that “De-confliction Process is what they are doing in Iraq,” and that “it
      does not matter whether there is a conspiracy,” grossly prejudiced the
      defendant of a fair trial. The prosecutor in his closing argument also
      reminded the jury that there was no evidence of conspiracy, after he
      successfully [ ] had the evidence suppressed, committing prosecutorial
      misconduct. Violation of “Miranda Doctrine,”

      Petitioner raised the following on direct appeal:

      Point I: The trial court clearly erred in overruling Mr. Blanchard’s motion to
      suppress evidence and in admitting into evidence the cocaine base,
      diazepam, and consent forms for the search of Mr. Blanchard’s car and
      apartment because they were the fruits of an illegal search and seizure. The
      routine traffic stop lost its lawful character when Officer Schwerb told Mr.
      Blanchard he had information that he was selling drugs, as this was a matter
      unrelated to the traffic violation and extended the scope and duration of the
      stop. Officer Schwerb’s further questioning and detention of Mr. Blanchard
      was not based on specific, reasonable, and articulable facts showing Mr.
      Blanchard was engaged in criminal activity. Thus, the trial court should have
      suppressed all evidence of Mr. Blanchard’s statements and the officers’
      searches as fruit of the poisonous tree. The trial court’s ruling denied Mr.
      Blanchard’s right to due process of law, right against unlawful search and
      seizure, and right to a fair trial in violation of the Fourth, Fifth, Sixth, and


                                         -9-
      Fourteenth Amendments to the United States Constitution, and Article I, §
      10, 15, and 18(a) of the Missouri Constitution.

      Point II: The trial court clearly erred and abused its discretion in admitting
      State’s Exhibits 1 and 2, photocopies of the written consent forms for the
      search of Mr. Blanchard’s car and apartment, respectively, in that the best
      evidence rule applied, as the authenticity of the signature on State’s Exhibit
      1 and the contents of State’s Exhibit 2 were directly in issue and the consent
      forms appeared to be untrustworthy. The erroneous admission of the
      evidence prejudiced Mr. Blanchard. But for the admission of the
      photocopies of the consent forms, State’s Exhibits 1 and 2, there is a
      reasonable probability the outcome of trial would have been different. The
      trial court’s ruling denied Mr. Blanchard’s rights to due process of law and
      to a fair and impartial trial as guaranteed by the Fifth, Sixth, and Fourteenth
      Amendments of the United States Constitution, and Article I, §§ 10 and
      18(a) of the Missouri Constitution.


      Point III: The trial court clearly erred and abused its discretion in excluding
      the testimony of defense witnesses, Cindy Rirorean and Nick Yung, who
      would have testified the City of St. Louis Refuse Division made the calls
      that resulted in law enforcement’s investigation of Mr. Blanchard for
      purposes of terminating Mr. Blanchard’s employment with the division,
      because their testimony would have provided relevant and admissible
      evidence of motive. The erroneous exclusion of the evidence prejudiced Mr.
      Blanchard, in that had jurors heard these defense witnesses’ testimony, there
      is a reasonable probability the outcome of trial would have been different.
      The trial court’s ruling denied Mr. Blanchard’s rights to due process of law,
      to present a defense, and to a fair trial as guaranteed by the Fifth, Sixth, and
      Fourteenth Amendments to the United States Constitution and Article I, §§
      10 and 18(a) of the Missouri Constitution.

      Clearly, Petitioner failed to raise any claims articulated in Ground Two on

direct appeal. Petitioner presents no evidence in an attempt to establish good cause

for his default. Ground Two will be denied as procedurally barred.

Ground Three: The trial and appeals court violated Petitioner’s 6th
amendment protections.
                                        - 10 -
      The petitioner claims he was denied effectiveness of counsel during

suppression, trial, and on appeal when counsel failed to adequately prepare

objections to the introduction of statements, drugs, duplicate consent forms, and

hearsay testimony. He further claims trial counsel failed to prepare defendant for

trial, and withdrew defendant's motion of discovery for missing documents, failed

to subpoena exculpatory evidence, such as proper sign-out sheets for defendant's

defense, yet he allowed inadequate documents into evidence without inspection:

the police report and the traffic citation. Petitioner further challenges defense

attorney’s failure to retrieve video recordings at the intersection of the stop and

resident complex in order to impeach officers’ testimony and failed to afford

defendant a chance to testify.

      Although Petitioner brought several (105) grounds for relief in his pro se

post-conviction motion, he did not raise the grounds set out in Ground Three in his

appeal from the denial of his post-conviction motion. These claims are therefore

procedurally barred.

Ground Four: Trial and Appeals Court denied petitioner his 14th amendment
protections by not allowing the defendant any of his bill of rights protections
guaranteed under the U.S. Constitutional Amendments

      Similar to his Grounds Two and Three, Petitioner’s claims that the trial court

erred in excluding three defense witnesses, in admitting evidence in violation of

Brady v. Maryland, 373 U.S. 83 (1973), and failing to provide him with a


                                         - 11 -
“complete and correct depiction of the trial transcript,” are procedurally barred.

Petitioner did not raise a Brady claim or any claim about the propriety of the trial

transcript in his direct appeal

      Likewise, Petitioner’s claim regarding the exclusion of the witnesses was not

preserved at the trial by making an offer of proof of what the testimony would have

been had the witnesses been allowed to testify. A federal court will not review

questions of federal law decided by a state court if the decision also rests on a state

law ground that is independent of the federal question and that is adequate to

support the judgment. Coleman v. Thompson, 501 U.S. 722, 729–30 (1991). The

failure of the offer of proof is an independent and adequate ground relied on by the

State Court. Ground Four is procedurally barred.

                                     Conclusion

       Based upon the foregoing discussion and analysis, the Petition for Writ of

Habeas Corpus is denied.

                             Certificate of Appealability

    When a district court issues an order under § 2254 adverse to the applicant it

“must issue or deny a certificate of appealability.” R. Governing Section 2254

Cases in the U.S. Dist. Cts., R. 11. If a federal court denies a habeas application on

procedural grounds without reaching the underlying constitutional claims, the court

should issue a certificate of appealability if the prisoner has shown “that jurists of


                                         - 12 -
reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). “Where a plain procedural bar is present and the district

court is correct to invoke it to dispose of the case, a reasonable jurist could not

conclude either that the district court erred in dismissing the petition or that the

petitioner should be allowed to proceed further.” Id.; see also Khaimov v. Crist,

297 F.3d 783, 786 (8th Cir. 2002) (interpreting Slack in the following manner: “1)

if the claim is clearly procedurally defaulted, the certificate should not be issued;

2) even if the procedural default is not clear, if there is no merit to the substantive

constitutional claims, the certificate should not be issued; but, 3) if the procedural

default is not clear and the substantive constitutional claims are debatable among

jurists of reason, the certificate should be granted”). Petitioner’s federal habeas

petition is clearly time-barred under AEDPA, and no reasonable jurist could that

find this case is timely filed. See Slack, 529 U.S. at 484; Khaimov, 297 F.3d at 786

Hence, no certificate of appealability will be issued.

      Accordingly

     IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus,

[Doc. No. 1], is DENIED.

    IT IS FURTHER ORDERED that no certificate of appealability shall issue.


                                          - 13 -
   A separate judgment in accordance with this Opinion, Memorandum and Order

is entered this same date.

      Dated this 28th day of March, 2019.




                                     ___________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                      - 14 -
